DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (2013/0165563) in view of Song et al. (2012/0100383) and Vandeurzen et al. (2005/0163949).

Lopez et al. fail to teach glycerol monostearate.
However, Song et al. teach adding glycerol monostearate as an antistatic agent to a polypropylene resin composition [0032].  Vandeurzen et al. teach adding glycerol monostearate as an antistatic agent to a polypropylene resin composition [0061, 0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glycerol monostearate as taught by Song et al. and/or Vandeurzen et al. to the composition of Lopez et al. to provide an anti-static agent for the composition.
Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this 
Regarding claim 8:  Lopez et al. teach a composition that is free of a phenolic-based antioxidant [Table 1; Sample CR-PP B].
Regarding claim 10:  Since the composition is the same as claimed it will possess the claimed Hunter b value color change.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 11:  Lopez et al. teach a composition that is free of a sorbitol-based clarifier [Table 1; Sample CR-PP B].
Regarding claim 12:  The composition of Lopez et al. is transparent [Table 1].


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (2013/0165563), Song et al. (2012/0100383) and Vandeurzen et al. (2005/0163949) as applied to claim 1 above further in view of Rollin et al. (2017/0107367) and Quental et al. (2016/0311944).

Lopez et al. fail to specify a particular Mw and Mn of the polypropylene.
However, in analogous compositions Rollin et al. teach a polypropylene with a Mw of about 100,000 to about 350,000 g/mol [0043] and a Mn of about 10,000 to about 150,000 g/mol [0044]; and Quental et al. teach a polypropylene with the claimed Mw and Mn [Table 6].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Mw and Mn of Rollin et al. and/or Quental et al. as the Mw and Mn in Lopez et al.  It would have been obvious to use numbers that have been successfully used in analogous prior art.  

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/568049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Lopez et al. fail to teach a combination of components (c) to (g).  This is not persuasive because Lopez et al. teach Univul 5050H (c), Doverphos S-9228T (g), metal stearate (f), and the organic peroxide . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763